                                          Case 4:18-cv-05769-JST Document 75 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FLOW PHARMA, INC.,                               Case No. 18-cv-05769-JST (AGT)
                                                       Plaintiff,
                                   8
                                                                                          ORDER REQUESTING
                                                 v.                                       SUPPLEMENTAL SUBMISSION
                                   9

                                  10     BAUSCH HEALTH COMPANIES INC., et                 Re: Dkt. Nos. 65, 72
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In the parties’ most recent joint statement, Flow Pharma explained that by April 28 it

                                  14   would provide Bausch with a third supplemental response to Interrogatory No. 10. See ECF No.

                                  15   72 at 4. By tomorrow, May 7, Flow Pharma must file a copy of that third supplemental response

                                  16   with the Court. No argument should be included with the filing.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 6, 2020

                                  19

                                  20
                                                                                                   ALEX G. TSE
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
